Citation Nr: 0506115	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

In a May 1999 decision, the Board of Veterans' Appeals (the 
Board) denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In October 1999, the 
veteran requested that his claim be reopened. In a May 2000 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  The veteran appealed that decision.  In October 2001, 
during the pendency of this appeal, the RO reopened the 
veteran's previously denied claim for service connection for 
bilateral hearing loss and denied the claim on the merits.  

In a decision dated in September 2002, the Board determined 
that new and material evidence had been submitted which was 
sufficient to reopen the claim for service connection for 
bilateral hearing loss, but went on to deny the claim on a de 
novo basis.  The veteran duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2003, the Court granted a Motion for 
Remand submitted by the Secretary of Veterans Affairs in 
January 2003.  By Court order, that part of the Board's 
September 2002 decision that denied service connection for 
bilateral hearing loss was vacated and the case was remanded 
to the Board for readjudication.  

In October 2003, the Board remanded the case for further 
action and adjudication.  That was accomplished, and the case 
was returned to the Board for further appellate 
consideration.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted. See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).




FINDING OF FACT

The probative evidence of record indicates that the veteran's 
bilateral hearing loss, first demonstrated over 45 years 
after his discharge from service, is not related to his 
military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that his bilateral hearing 
loss is the result of in-service noise exposure.  

Initial matters

Missing service medical records

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
or records were fruitless, including a May 1998 supplemental 
search for records based on information provided by the 
veteran in a February 1998 NA Form 13055.  
In February 1998, the RO sent the veteran a letter requesting 
copies of any service medical records in his possession; 
however, no records were received, and it does not appear 
that the veteran has such records.  

The Board finds that the RO has undertaken all possible 
development to obtain the veteran's service medical records, 
and there is no reasonable possibility that the records exist 
and can be secured.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]..  

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).

In any event, as discussed below the Board has determined 
that the veteran was in fact exposed to hazardous levels of 
noise during his service in an artillery battalion.

New and material evidence

Previously, both the RO and the Board determined that the 
veteran had submitted new and material evidence which was 
sufficient to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
That portion of the Board's decision appears not to have been 
disturbed by the Court's March 26, 2003 Order.  Accordingly, 
the Board will not revisit that sub-issue.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].



The VCAA 

The Court vacated and remanded the Board's previous decision 
because the Board did not provide adequate reasons and bases 
for its conclusion that the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) had been complied with by VA.  What follows is 
a detailed discussion of such compliance.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In the January 2003 Motion for Remand, it was argued that the 
September 2002 Board decision failed to provide adequate 
reasons and bases for its determination that VA complied with 
the notice requirements of 38 U.S.C.A. § 5103(a).  The Board 
will provide a detailed discussion of the VCAA notice 
requirements below.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2001 and November 2004 supplemental 
statements of the case (SSOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
service connection claim, and of the particular deficiencies 
in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in February 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated in detail the elements that must 
be established in order to grant service connection, and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2004 VCAA letter, the VA Appeals management Center 
informed the veteran that VA was responsible for getting 
"Relevant records held by any Federal Agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the 
February 13, 2004 letter, page 3.  The letter also advised 
the veteran that VA will make reasonable efforts to get 
"Relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  Id.  
The veteran was informed that "We'll also assist you by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."  Id. at pages 1 and 4.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the February 2004 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  See the February 13, 2004 letter, page 
1.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the February 2004 letter 
informed the veteran: "Please provide us with any evidence 
you may have pertaining to your claim."  See the February 
13, 2004 letter, page 1.  

The Board therefore finds that the February 2004 letter 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

In addition, although the Court's March 2003 order serves to 
vacate the Board's September 2002 denial of service 
connection for bilateral hearing loss and its legal efficacy, 
the Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
September 2002 denial, the veteran has already had an 
extensive advisement of the evidence that would be required 
to substantiate this claim.    

The Board further notes that, even though the February 2004 
VCAA letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the February 2004 letter.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
such a situation was a legal impossibility because the 
initial adjudication in May 2000 pre-dated the enactment of 
the VCAA.  VA's General Counsel has held that the failure to 
do so does not constitute error.  See VAOGCPREC 7-2004.  VA 
General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

The claim was readjudicated, and a SSOC was provided to the 
veteran in November 2004, following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notices.  In February 2005, the veteran's 
representative stated that "Further argument is unwarranted.  
The Board's deliberations are referred to the evidentiary 
record and provisions of 38 C.F.R. Section 3.303."  See VA 
Form 646, dated February 1, 2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes private medical records and reports of VA 
examinations, which will be described below.  The RO 
completed the development requested in the October 2003 Board 
remand.  The record reflects that the veteran was afforded a 
VA examination in January 2004.  The veteran and his 
representative have not identified any outstanding evidence.  

As discussed above, the veteran's service medical records for 
his period of active duty from January 1951 to December 1952 
are not on file.  There is information in the file from the 
NPRC that extensive searches for the records have been 
unsuccessful.  Therefore, it is clear that additional 
attempts to obtain those records would be futile and would 
only serve to delay resolution of this appeal.  See Hayre, 
supra; see also 38 U.S.C. § 5103A(2) [VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim].  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2004).  As 
noted above, in February 2005, the representative indicated 
that no further argument was warranted and that the Board 
should base its decision on the evidence of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual background

As noted above, service medical records from the veteran's 
period of active duty from January 1951 to December 1952 are 
missing.  The veteran's DD 214 reflects that his most 
significant duty assignment was Headquarters Battery, 194th 
Field Artillery Battalion, APO 46.  A copy of the history of 
the 1st Battalion 194th Field Artillery includes the 
veteran's period of service.  This history indicates the 
veteran's artillery battalion was stationed in Europe and 
equipped with towed 155-mm howitzers throughout the period 
the veteran was assigned to the unit.

There is no relevant evidence for approximately 45 years 
after the veteran left military service. With the exception 
of a right mastoidectomy in October 1961. 

The veteran was afforded a VA audiological examination in 
June 1998.  The examiner noted that the claims file was 
reviewed.  In reporting his medical history, the veteran 
complained of hearing loss in the right ear.  He noted that 
he was a farmer until joining the military in 1951.  In the 
military, he worked with 8-inch guns and drove a jeep.  After 
the military, he worked in a sausage factory for over 34 
years.  He stated that he did use ear protection during this 
time.  It was noted that the veteran had surgery in his right 
ear 36 years ago.  The veteran was unsure as to why the 
surgery was performed but recalled the doctor stating that it 
may have been due to a mastoid problem when he was younger.  
On audiological evaluation, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
80
100
LEFT
20
30
35
55
65

Speech recognition was 100 percent in the right ear and 95 
percent in the left ear.  The diagnosis was moderate-severe 
to profound mixed hearing loss with a significant conductive 
component in the right ear and a mild to moderate-severe 
predominately sensorineural hearing loss in the left ear.  
The examiner concluded that it was not likely that the 
veteran's current hearing loss was caused by his military 
service.  The examiner noted that while the veteran claimed 
to have hearing loss documented at discharge, the veteran 
reported significant pre-military occupational noise exposure 
as well as post-military occupational noise exposure.

The results of a private audiological evaluation conducted in 
August 1999 are of record.  The veteran reported that when he 
left service he was told he had significant hearing loss.  He 
indicated that this was documented in 1952 and that he never 
followed up on it.  He was now having difficulties with his 
hearing and his Morrell care was not covering him as well as 
he needed to be.  A history of surgery in 1977 was noted.  
The accompanying report of audiogram resulted in a diagnosis 
of bilateral neurosensory hearing loss.  That report is 
uninterpreted as to pure tone threshold results.  The 
examiner commented that the high frequency component could be 
attributed to military exposure.  The examiner further stated 
that it would be reasonable to attribute the nerve portion of 
his hearing loss bilaterally to noise exposure "during the 
war".

The veteran was afforded another VA audiological examination 
in February 2001.  It was noted that the veteran's claims 
file and medical records were reviewed.  The veteran reported 
a history of military noise exposure from 8-inch guns and 
practice gun training serving two years in the field 
artillery.  He reported pre-military occupational, noise 
exposure from tractors having grown up on a farm.  He 
indicated that he worked approximately 34 years at a factory; 
he denied being exposed to significant noise there but 
admitted that ear protection was required on the job.  He 
reported some recreational noise exposure from gunfire as an 
occasional hunter in his youth.  Ear surgery in "1962" was 
noted.  He stated that the surgery did not improve his 
hearing and was related to a "lump" in his ear.  

On audiological evaluation, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
55
75
100
LEFT
10
25
30
55
65

Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  The diagnosis was bilateral hearing 
loss.  The examiner commented that the veteran had a 
significant conductive component in his right ear that was 
not the result of noise exposure.  The examiner further 
commented that the only audiological data available was in 
1998 and 1999 when the veteran was already 70 years old and 
at an age when 30 to 50 percent of the general population 
presented with a sensorineural hearing loss.  The examiner 
concluded that it was more likely that an unknown conductive 
component in the right ear, a lifetime of recreational and 
occupational noise exposure and aging rather than military 
noise exposure was most responsible for the present 
sensorineural component to the veteran's hearing loss.

The veteran was afforded another VA examination in January 
2004.  The claims file was reviewed.  The veteran reported 
military noise exposure in service working with 8-inch guns.  
He also reported occupational noise exposure pre and post-
military.  He also reported recreational noise exposure as he 
hunted when he was younger and was a right handed shooter.  

On audiological evaluation, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
70
95
100
LEFT
15
35
45
70
70

Speech recognition was 100 percent in each ear.  The 
diagnosis was moderately severe to profound mixed hearing 
loss in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
opined that it was less likely than not that the veteran's 
hearing loss was due to military noise exposure.  In support 
of the opinion, the examiner noted that in 1962 the veteran 
underwent surgery to remedy a conductive problem in his right 
ear.  As conductive hearing loss was not related to noise 
exposure, it was unlikely the hearing loss at that time was 
related to military noise exposure.  It was also noted that 
the veteran reported a long history of occupational and 
recreational noise exposure before and after his military 
service.  The examiner concluded that it was more likely that 
over the last several years occupational and recreational 
noise exposure, age and a conductive component added up to 
the hearing loss the veteran presented with today.  

Analysis

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's March 2003 Order which vacated that 
part of the Board's September 2002 decision that denied 
service connection for bilateral hearing loss and remanded 
the case to the Board for readjudication.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

However, the Board notes that neither the January 2003 Motion 
for Remand nor the Court's subsequent Order identified any 
flaw in the September 2002 decision other than the Board's 
failure to provide adequate reasons and bases for its 
determination that VA complied with the notice requirements 
of 38 U.S.C.A. § 5103(a).  The Board has discussed the impact 
of the VCAA, including the enhanced duty to notify, in detail 
above.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  The Board is confident 
that if there were substantive errors in the Board's prior 
decision this would have been brought to the Board's 
attention by the Court for the sake of judicial economy.  

Discussion

In substance, the veteran contends that he has bilateral 
hearing loss due to his exposure to loud noises during 
service.    

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
bilateral hearing loss shown currently.  Audiological testing 
completed in January 2004 showed that the veteran's current 
level of hearing loss satisfies the requirements of 38 C.F.R. 
§ 3.385 and, as such, constitutes a disability for VA 
purposes.  Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, there is no evidence that bilateral hearing loss was 
diagnosed in service or for that matter for many  decades 
after service.  Defective hearing was not documented until 
1998, almost 46 years after service.  Any statutory 
presumption pertaining to sensorineural hearing loss is thus 
not for application in this case.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  [But see Cromley v. Brown, 7 Vet. App. 376, 378 
(1995), citing Godfrey v. Derwinski, 2 Vet App. 352, 354 
(1992) [hearing loss is not a presumptive disease].
Accordingly, the Board concludes that there was no in-service 
disease.

However, the Board believes that injury to the ears may have 
arguably occurred during service.  The veteran's DD 214 form 
reflects that he was assigned to the Headquarters Battery, 
194th Field Artillery Battalion.  In view of the veteran's 
service in a field artillery battalion, his claim that he 
experienced some exposure to acoustic trauma in service is 
credible.  Hickson element (2) has therefore been met.  

At this juncture the Board must point out that the unit 
history submitted by the veteran is clear that his battalion 
served in Germany and was not involved in combat in Korea.  
Although not disputing that noise exposure occurred, the 
Board concludes that the statement that the veteran was 
exposed to gunfire "during the war" [see the report of the 
August 1999 private audiological examination] are somewhat 
misleading.  While it is true that the veteran served during 
a period of war, he was never in combat and evidently does 
not so contend.

With respect to Hickson element (3), medical nexus, the 
overwhelming weight of the competent medical evidence is 
against the veteran's claim.  The VA physicians who examined 
the veteran in 1998, 2001, and 2004 all concluded, after 
reviewing the claims file and medical records, that his 
current bilateral hearing loss was not related to his period 
of service.  All three examiners provided cogent reasons for 
their conclusions, including the veteran's pre- and post-
service history of occupational and recreational noise 
exposure.

The only medical evidence in support of the veteran's claim 
is the August 1999 private examiner's opinion, which states 
that the veteran's hearing loss could be attributed to 
military exposure and that it would be reasonable to 
attribute the nerve portion of the hearing loss to noise 
exposure "during the war".  Setting aside the matter of the 
misleading phrase "during the war", with its implication of 
combat participation, discussed by the Board above, the Board 
finds this opinion too speculative in nature to constitute 
competent evidence of a nexus with service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) [doctor's statement framed in 
terms such as "could have been" is not probative].  See also 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) [a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim]; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection].

By way of contrast, the VA examiners' opinions were based on 
a review of the claims file.  In addition, each examiner 
provided a detailed rationale for their opinion.  The Board 
finds, therefore, that the preponderance of the competent 
probative evidence shows that the onset of the veteran's 
bilateral hearing loss did not occur during service not was 
it due to service.  

In this case, the record is devoid of any medical opinion 
which other than on a speculative basis relates the hearing 
loss at issue to service or to any event therein. The 
speculative opinion provided by the August 1999 private 
examiner, standing alone, does not create a reasonable doubt 
in this case.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  (emphasis added).  It is not a means 
of reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the veteran's bilateral hearing loss.

The Board adds that the veteran's own contention that 
exposure to loud noise in service caused his hearing loss is 
insufficient to support the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) [lay persons are not 
competent to offer medical opinions]; see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met, and the veteran's claim fails 
on that basis.  

In sum, although Hickson elements (1) and (2) are met, 
Hickson element (3) is not met.  The Board accordingly 
concludes that a preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  The 
appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


